Citation Nr: 1605889	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-16 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle condition.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to a disability rating in excess of 10 percent for hypertension.

5. Entitlement to service connection for a right hand disability, claimed as stiffness.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right shoulder injury.

7. Entitlement to service connection for a left shoulder disability, claimed as impingement.

8. Entitlement to service connection for sleep apnea.

9. Entitlement to service connection for a left eye disability, claimed as microaneurysm.

10. Entitlement to a disability rating in excess of 30 percent for macular hole of the right eye.

11. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	William Jason Odom, attorney


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board is aware that the RO has characterized the Veteran's claims of entitlement to a disability rating in excess of 30 percent for macular hole of the right eye, and entitlement to service connection for sleep apnea as being on appeal from the September 2011 rating decision.  However, the Board finds the Veteran's June 2010 statement requesting entitlement to a total disability rating based on unemployability (TDIU) and discussing his service-connected right eye disability and his sleep apnea, following the February 2010 rating decision which denied the Veteran's claims, constitutes a timely notice of disagreement with those decisions.  Accordingly, the February 2010 rating decision did not become final, and the claims for entitlement to service connection for sleep apnea and entitlement to an increased disability rating for macular hole of the right eye are on appeal from the February 2010 rating decision.

In his January 2009 claim, the Veteran stated he suffers from an impingement in his left shoulder, stiffness in his right hand, and a microaneurysm in his left eye.  The RO has adjudicated the Veteran's claims as limited to these stated conditions.  As the Veteran seeks service connection for a left shoulder disability, right hand disability, and a left eye disability, however diagnosed, and in light of the multiple diagnoses enumerated in the evidence of record, the matters are being characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

The issues of entitlement to a temporary total evaluation for convalescence following surgeries to treat the Veteran's service-connected right eye disability, and entitlement to service connection for migraines, to include as secondary to the service-connected right eye disability, have been raised by the record in a March 2011 VA Form 21-4142, a March 2011 VA Form 21-8940, and in the March 2011 VA examination report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right shoulder injury; entitlement to service connection for a left ankle disability, right hand disability, a left shoulder disability, sleep apnea, a left eye disability, and diabetes mellitus, type II; entitlement to increased disability ratings for hypertension and a right eye disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. A July 2002 rating decision denied entitlement to service connection for a left ankle condition based on the determination that there was no evidence of treatment and/or evaluation of a left ankle condition in service.

2. The Veteran did not submit a notice of disagreement with the July 2002 rating decision.  No new and material evidence was received by VA within one year of the issuance of the July 2002 rating decision.

3. A November 2006 rating decision reopened the Veteran's claim of entitlement to service connection for a left ankle condition, but confirmed and continued the denial of the claim based on the determination that the evidence continued to show the condition was not incurred in or aggravated by military service.

4. The Veteran did not submit a notice of disagreement with the November 2006 rating decision.  No new and material evidence was received by VA within one year of the issuance of the November 2006 rating decision.

5. The additional evidence presented since the RO decision in November 2006 relates to an unestablished fact necessary to substantiate the claim.


	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1. The November 2006 rating decision, which confirmed and continued the denial of entitlement to service connection for a left ankle condition, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2. The additional evidence received since the November 2006 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 2002 rating decision denied entitlement to service connection for a left ankle condition based on the determination that there was no evidence of treatment and/or evaluation of a left ankle condition in service.  The Veteran did not submit a notice of disagreement with the July 2002 rating decision, and no new and material evidence was received by VA within one year of the issuance of the July 2002 rating decision.  As such, the July 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A November 2006 rating decision reopened the Veteran's claim of entitlement to service connection for a left ankle condition, but confirmed and continued the denial of the claim based on the determination that the evidence continued to show the condition was not incurred in or aggravated by military service.  The Veteran did not submit a notice of disagreement with the November 2006 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 2006 rating decision.  As such, the November 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final November 2006 RO decision, the Veteran was afforded a VA examination in March 2011 in connection with his claim for entitlement to a TDIU.  The March 2011 VA examiner noted that upon VA examination in June 2002, the Veteran reported that he had left ankle pain from having twisted his foot in 2000.  The March 2011 VA examiner also noted that x-ray reports from the June 2002 VA examination revealed mild degenerative changes in the left medial malleolus, which the March 2011 VA examiner opined were consistent with an old grade 4 strain involving bone; the March 2011 VA examiner diagnosed a remote grade 4 left ankle sprain.  This evidence is new evidence because it was not of record at the time of the final RO decision in November 2006.  The Board finds this is also material evidence because, when considered with previous evidence of record, it indicates there may be a relationship between the Veteran's current left ankle disability and his active duty service.  The Veteran previously contended that he injured his left ankle during service, but that it was diagnosed as plantar fasciitis during service, and that his left ankle has hurt continuously since his separation from active duty.  See, e.g., March 2008 VA primary care note; October 2006 Veteran statement; June 2006 Veteran statement; November 2005 Veteran statement; May 2005 VA attending note.  Further, in a September 2004 letter opinion, Dr. J.S.A., the Veteran's private podiatrist, opined the Veteran's chronic left ankle/foot pain is a direct result of an injury the Veteran suffered on active duty in May 2000, when he fell while running.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for a left ankle condition, as it raises a reasonable possibility that the Veteran's current left ankle disability may be related to his active duty service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle condition is reopened, and to this extent only, the appeal is granted.


REMAND

First, the Board finds there are outstanding VA and private treatment records.  The Veteran has reported receiving treatment at the VA Medical Center (VAMC) in Gainesville, Florida since October 2001.  See November 2006 VA Form 21-4142; see also November 2006 VA Form 21-4142 reporting treatment at the North Florida/South Georgia VA Health Care System.  However, only sporadic treatment records from the Gainesville VAMC and associated outpatient clinics are associated with the evidentiary record.  Further, a treatment record from the Savannah VA Outpatient Clinic is of record, but no further treatment records from that facility or the associated Charleston VAMC are of record.  Finally, upon VA examination in March 2011, the VA examiner referred to records contained in the Computerized Record Management System (CPRS) which are not currently associated with the evidentiary record; the Board notes it does not have access to CPRS.  On remand, the AOJ should obtain all outstanding VA treatment records.

The Veteran has also reported receiving treatment from a private primary care physician, Dr. M.P.J., since October 2001.  See, e.g., November 2006 VA Form 21-4142.  Currently only three treatment records from Dr. M.P.J. are of record, dated between 2003 and 2005.  On remand, the AOJ should make appropriate efforts to obtain all outstanding relevant private treatment records.

Regarding the Veteran's left ankle disability, as discussed above, the Veteran contends he injured his left ankle during service, but that it was diagnosed as plantar fasciitis during service, and that his left ankle has hurt continuously since his separation from active duty service.  The Veteran's service treatment records show that in October 2000 the Veteran was treated for complaints of left foot pain of two months' duration, and he was an avid runner; plantar fasciitis was assessed.  In a September 2004 letter opinion, Dr. J.S.A., the Veteran's private podiatrist, opined the Veteran's chronic left ankle/foot pain is a direct result of an injury the Veteran suffered on active duty in May 2000, when he fell while running.  Upon VA examination in March 2011, the VA examiner opined the Veteran's mild degenerative changes in the left medial malleolus upon x-ray in June 2002 were consistent with an old grade 4 strain involving bone, but she noted there was no objective evidence in the Veteran's service treatment records of a left ankle condition.  To date, a medical opinion has not been obtained which fully addresses the Veteran's contention that his current left ankle disability was incorrectly diagnosed as plantar fasciitis in service, and that his current left ankle disability is related to that documented injury and diagnosis, and the pain he has experienced since service.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of the Veteran's current left ankle disability.

Regarding the Veteran's right hand disability, upon VA examination in March 2011, the VA examiner stated there was no objective evidence for stiffness in the right hand, or particularly residuals of an injury to the right fourth finger during military service.  However, the Veteran's VA treatment records include an assessment of arthritis of the hands, and particularly the right hand, upon a July 2006 initial outpatient visit; the March 2011 VA examiner did not address this diagnosis.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of all current right hand disabilities.

Regarding the Veteran's left and right shoulder disabilities, upon VA examination in March 2011, the VA examiner noted the Veteran's in-service treatment for right shoulder complaints, and the opinion of the June 2002 VA examiner that the Veteran's right shoulder condition was related to service.  However, the March 2011 VA examiner stated she could not resolve the question of whether the Veteran's bilateral shoulder conditions are the result of military service without resorting to speculation.  An adequate explanation was not given as to why a non-speculative opinion could not be given, nor is there any indication as to what additional information or findings were necessary to provide a non-speculative opinion.  In the absence of such explanation, it remains unclear as to whether the examiner has invoked the phrase "without resort to mere speculation" merely as a substitute for full consideration of all pertinent and available medical facts.  For this reason, the March 2011 VA opinion is deficient.  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  On remand the Veteran must be provided another examination to determine the etiology of his right and left shoulder disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (noting that once the VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Regarding the Veteran's sleep apnea, obstructive sleep apnea was diagnosed upon sleep studies performed in 2006 and 2009.  The Veteran and his wife contend the Veteran exhibited symptoms of sleep apnea, including loud snoring, stopping breathing, and waking up gasping, during his active duty service.  See, e.g., October 2009 Veteran statement; October 2009 wife statement.  The Veteran and his wife are competent to report the symptoms they have personally observed.  VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, on remand the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his current sleep apnea, with consideration of the competent lay evidence of record.

Regarding the Veteran's eyes, the Veteran is currently service-connected for a macular hole of the right eye, however, the Veteran's private and VA treatment records include multiple diagnoses for both the left and right eyes, to include cataracts in both eyes and microaneurysms in the left eye.  See, e.g., February 2011 Shands Jacksonville operative report; June 2010 VA eye note.  It is unclear from the evidence of record whether the Veteran's current eye diagnoses may be related to his service-connected macular hole of the right eye.  Further, the March 2011 VA examiner did not address the diagnosis of microaneurysms of the left eye in the Veteran's VA treatment records, noting only they were not found upon examination in March 2011.  Finally, private treatment records from April and May 2011 indicate the Veteran's service-connected right eye disability may have worsened since his VA examination in March 2011.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the Veteran should be provided with new VCAA notice regarding secondary service-connection claims, and afforded a new VA examination to determine the nature and etiology of all current left eye disabilities, and to determine the severity and manifestations of his service-connected right eye disability.

Finally, the Veteran's claim for TDIU is inextricably intertwined with the remanded claims for service connection and increased disability ratings.  See June 2010 claim.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should ask the Veteran to identify all of his private treatment related to his claimed conditions since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding private treatment records, to include from Dr. M.P.J. since October 2001.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the Veteran's records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain his records on his own.

3. The AOJ should obtain all outstanding VA treatment records, to include from the Gainesville VAMC and Charleston VAMC, and any associated outpatient clinics.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current left ankle, right hand, right shoulder, and left shoulder disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left ankle, right hand, right shoulder, and left shoulder disabilities which are currently manifested, or which have been manifested at any time since June 2010.  

The examiner should specifically address the diagnosis of arthritis of the right hand in the Veteran's July 2006 VA treatment record.

b) For each left ankle, right hand, right shoulder, and left shoulder diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically consider the Veteran's contention that his left ankle disability was incorrectly diagnosed and treated as plantar fasciitis during service, the October 2000 service treatment records, the September 2004 opinion of Dr. J.S.A., the March 2011 VA examiner's opinion, and the Veteran's contention that he has experienced left ankle and foot pain continually since his active duty service.  The examiner should also consider the June 2002 VA examiner's opinion that the Veteran's diagnosed mild degenerative arthritic problem of the left ankle was service-related.

The examiner should specifically consider the Veteran's in-service treatment for right shoulder complaints, and the opinion of the June 2002 VA examiner that the Veteran's current right shoulder disability was service-related.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of his sleep apnea.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiry:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current sleep apnea was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the competent lay statements of the Veteran and his wife that the Veteran's symptoms, including loud snoring, stopping breathing, and waking up gasping, occurred during his active duty service.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right eye disability, and to determine the nature and etiology of any current left eye disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right eye disabilities which are currently manifested, or which have been manifested at any time since September 2009.  Please identify with specificity all left eye disabilities which are currently manifested, or which have been manifested at any time since June 2010.  The examiner is asked to address all the right and/or left eye diagnoses contained in the Veteran's treatment records, to include cataracts of both eyes, and microaneurysms of the left eye.

b) For the Veteran's service-connected macular hole of the right eye, the examiner should report all current manifestations and symptoms.  The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or visual field loss.

c) For each right and/or left eye disability, other than macular hole of the right eye, that is currently manifested or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

d) For each right and/or left eye disability, other than macular hole of the right eye, that is currently manifested or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was caused by the Veteran's service-connected macular hole of the right eye.

e) For each right and/or left eye disability, other than macular hole of the right eye, that is currently manifested or that has been manifested at any time during the appeal period, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability is aggravated by the Veteran's service-connected macular hole of the right eye.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. The AOJ should ensure that the VA examination reports comply with the Board's remand instructions.

8. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


